Citation Nr: 1416383	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dermatophytosis, claimed as foot fungus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for a heart condition, to include as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus type II.

9.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus type II.

10.  Entitlement to service connection for diabetic retinopathy.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of this appeal was later transferred to the Los Angeles, California RO.

In September 2012, the Veteran and his spouse testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  The transcript of this hearing is of record.  The Veteran was previously represented by an authorized agent.  He has since revoked this representation and is currently unrepresented.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudication on the merits the claims in appellate status, additional development is required.  See 38 C.F.R. § 19.9 (2013).

At the time of the hearing, the Veteran, through his spouse, indicated that he received disability benefits through the Social Security Administration (SSA).  See Board Transcript, pages 22-23.  Other documents of record also indicate that the Veteran is in receipt of such benefits.  Upon remand, the AMC should seek these records.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010)

The Veteran asserts that had service in the Republic of Vietnam during the Vietnam era.  Current service records of file do not document this service.  The claims file, however, only contains a limited amount of personnel records.  Upon remand, the AMC should obtain the Veteran's complete personnel records.

In February 2009, the Veteran underwent a VA audiological examination.  The examiner provided an opinion that the Veteran's hearing loss was due to his service, to include combat service in Vietnam.  Although cognizant that this is a positive opinion, the current record is against a finding that the Veteran had combat service in Vietnam.  Thus, the Board finds that this VA opinion is inadequate as it is based on an inaccurate factual basis.  Upon remand, unless the above directed development corroborates that the Veteran had combat service in Vietnam, the AMC should obtain a VA audiological opinion based on the Veteran's noise exposure as a driver in a Motor Transportation unit, without regard to alleged Vietnam combat service.

At the time of the hearing, the Veteran reported treatment at various VA Medical Centers (VAMCs).  Review of the record reveals that the RO has obtained the relevant records.  The most recent VA treatment records are from the Brooklyn, New York VAMC dated through April 7, 2010.  Upon remand, the RO should seek updated treatment records, to include clarifying with the Veteran where he has received VA treatment since April 7, 2010 as the Veteran has moved.

Accordingly, the case is REMANDED for the following action:

1)  After clarifying with the Veteran where he has received VA treatment since April 7, 2010, obtain such updated treatment records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2)  Obtain the Veteran's complete personnel records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3)  Obtain the Veteran's SSA disability records, to include any underlying medical records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4)  After the directives contained in paragraphs (1)-(3), are complete, determine if the Veteran had combat service in Vietnam including whether the Veteran's unit, Company B, 3rd Motor Transport Battalion was deployed to Vietnam from January 1974 to February 1975 and whether any of the fellow Marines identified by the Veteran in his April 2008 and November ]2008 stressor statements were killed in combat in Vietnam. 


5)  If it is determined that he did not have service in Vietnam, schedule the Veteran for a VA audiological examination.  The claims file, to include a copy of this remand, must be provided to the examiner to again review.  After this review, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is due to service, to include noise exposure from driving in a Motor Transportation unit.  A complete rationale must be provided for any opinions expressed.

6)  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to specifically include the evidence associated with the claims file after the June 2010 statement of the case.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


